DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/22.

Claims 13, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4368131 to Rosenweig.
Regarding claim 1, Rosenweig discloses a magnetic micro-particle comprising one or more magnetic nano-wires (needle-like ferromagnetic inclusions (col 8, ln 4-7), wherein the micro-particle is substantially an ellipsoid (prolate spheroid, col 13, ln 27-29).

Regarding claim 3, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the magnetic nano-wires are immobilized (set or frozen) within the micro-particle (col 9, ln 41-52) .

Regarding claim 4, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is about 10 µm to about 4000 µm (col 4, ln 49-53), which falls completely within the instantly claimed range of between 1 µm and 1 mm.

Regarding claims 5 and 6, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a plurality of nano-wires, wherein the plurality of nano-wires are oriented in the same direction (col 5, ln 20-24).

claim 7, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires are superparamagnetic, γ-Fe2O3 or magnetite (col 8, ln 17-19).

Regarding claim 8, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires comprise magnetite (col 8, ln 17-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-7, 9, 10 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0172085 A1 to Arnold et al. (hereinafter Arnold).
Regarding claim 1, Arnold discloses a magnetic micro-particle (nanocomposite having dimensions of 1 µm to 1 mm, para [0011]) comprising a matrix material and one or more magnetic nanomaterials (para [0011]) selected from a group that includes magnetic nano-wires and nanorods (para [0057]) but fails to expressly disclose that the micro-particle is substantially ellipsoid. 
However, Arnold teaches that the nanocomposite particles may be of any shape and are not necessarily spherical (para [0039]).  Non-spherical particles of any shape include ellipsoids. 
It would be obvious to one of ordinary skill in the art to employ ellipsoid micro-particles to provide anisotropic micro-particles (para [0039]) and ultimately tailor the magnetic properties of the micro-particles (para [0067]).
 
Regarding claim 2, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a polymer (in the inclusion phase, para [0011]).

Regarding claim 3, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the magnetic nano-wires are immobilized within the micro-particle (remain in place after sintering, para [0088]).

claim 4, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is 1 µm to 1 mm (para [0011]), which overlaps the instantly claimed range of between 1 µm and 1 mm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 5 and 6, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a plurality of nano-wires (Fig. 2D and para [0049]), wherein the plurality of nano-wires are clumped together (agglomerated, para [0039])  or oriented (aligned) in same direction (Fig. 2D and para [0017]).

Regarding claim 7, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires are superparamagnetic (para [0062]).

Regarding claim 9, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a length of 50-100 nm (para [0058]), which overlaps the instantly claimed range of between 10 nm and 100 nm. See MPEP 2144.05(I), cited above.

Regarding claim 10, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length (50-100 nm, para 

Regarding claim 29,  Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is 50 to 100 nm (para [0058]), which overlaps the instantly claimed range of between 10 um and 300 um.  See MPEP 2144.05(I), cited above. 

Regarding claim 30,  Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is 1 µm to 1 mm (para [0011]), which overlaps the instantly claimed range of between 50 µm and 100 µm.  See MPEP 2144.05(I), cited above. 

Regarding claim 31, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a length of 50 to 100 nm (para [0058]), which overlaps the instantly claimed amount of approximately 50 nm.  See MPEP 2144.05(I), cited above. 

Regarding claim 32, Arnold discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length to a width of 1 to 10, as discussed above, which overlaps the instantly claimed amount of approximately 5.  See MPEP 2144.05(I), cited above. 

Claims 1-8 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0145600 A1 to Caracci et al. (hereinafter Caracci).
Regarding claim 1, Caracci discloses a magnetic micro-particle (magnetic beads, 100, Fig. 1, para [0020]), comprising one or more (130, Fig. 1) magnetic nano-wires (oblong particles, para [0048]), wherein the micro-particle is selected from shapes including but not limited to spherical, asymmetric shapes and spheroids (para [0050]) but does not expressly disclose an ellipsoid shape.  
However, Caracci does teach that the micro-particle (magnetic bead) can be oblong (para [0048]) and teaches that the micro-particle can be spheroidal (para [0050]).  When the micro-particle is an oblong spheroid, it is ellipsoid.
It would be obvious to one of ordinary skill in the art that ellipsoid is an obvious variation of spheroid. See MPEP 2144.01(IV)(B) which states that changes in shape are obvious.

Regarding claims 2 and 28, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a polymer matrix (140, Fig. 1 and para [0021] and [0026]) selected from a group that includes polycaprolactone (para [0027]).

Regarding claim 3, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein the magnetic nano-wires are immobilized within the micro-particle (via cross-linking or polymerization of the matrix polymer, para [0028]).

claim 4, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is 200 nm to 500 µm (para [0021]), which overlaps the instantly claimed range of between 1 µm and 1 mm.  See MPEP 2144.05(I), cited above. 

Regarding claim 5, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein the micro-particle comprises a plurality of nano-wires (130, Fig. 1).

Regarding claim 6, Caracci discloses the magnetic micro-particle as claimed in claim 5 but fails to expressly disclose wherein the plurality of nano-wires are clumped together or oriented in same direction.
However, Fig. 2 and para [0063] of the reference show application of a magnetic field to the micro-particles containing the nanowires.  One of ordinary skill in the art would expect the nanowires to align/orient in the direction of the magnetic field, absent evidence to the contrary. 
 
Regarding claim 7, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires are superparamagnetic (para [0022]).

Regarding claim 8, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires comprise magnetite (Fe3O4, para [0024]).

claims 29 and 30, Caracci discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is 200 nm to 500 µm (para [0021]), which overlaps the instantly claimed ranges of between 10 µm and 300 µm and between 50 µm and 100 µm.  See MPEP 2144.05(I), cited above.

Claims 10, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenweig.
Regarding claim 10, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length to a width of about 5.5:1 to 100:1 (col 8, ln 26-28), which overlaps the instantly claimed range of  between 2 and 10.  See MPEP 2144.05(I), cited above. 

Regarding claims 29 and 30, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein a maximum dimension of the micro-particle is about 10 µm to about 4000 µm (col 4, ln 49-53), which overlaps the instantly claimed ranges of between 10 µm and 300 µm and between 50 um and 100 um. See MPEP 2144.05(I), cited above.

Regarding claim 32, Rosenweig discloses the magnetic micro-particle as claimed in claim 1, wherein the one or more nano-wires have a ratio of a length to a width of about 5.5:1 to 100:1 (col 8, ln 26-28), which overlaps the instantly claimed amount of approximately 5.  See MPEP 2144.05(I), cited above, which also states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734